DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-16 are pending (claim set as filed on 07/02/2021).

Priority
	This application is a DIV of application no. 16/869,246 (now abandoned) filed on 05/07/2020, which is a DIV of application no. 15/414,341 (now abandoned) filed on 01/24/2017.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Drawings
	No drawings were filed in this application.


Claim Interpretation
Regarding base claims 1 and 16’s preamble reciting “for the prevention or control of coccidiosis” and “for storage of sporulated coccidial oocysts”, respectively, these phrases are interpreted as intended uses of the claimed inventions. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP 2111.02).
Regarding base claims 1 and 16’s last limitations reciting “such that microbial growth in the composition is inhibited for at least 12 months”, these phrases are interpreted as intended results or intended functions of the claimed composition. If the prior art teaches the same composition and all the structural limitations set forth in the claims, then it should inherently have the same intended properties as the claimed invention (see MPEP 2112.01). 
Regarding the claims’ recitation of “about”, the recitation of the term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed. Thus, the concentrations of the cited prior arts are interpreted to fall within the variation permitted by the use of “about” in this instance.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-6, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (US Patent no. 5,055,292). 
McDonald’s general disclosure relates to vaccines against coccidiosis containing attenuated strains of Eimeria species (see abstract & col. 1, lines 6-10).
Regarding claims 1-2, 11, and 15, McDonald teaches formulating a vaccine containing a number of attenuated lines of Eimeria species (see col. 2, lines 62-64). The vaccine will comprise a suspension of the oocysts in sterile distilled water (see col. 7, lines 32-33). A preservative may be present to inhibit contamination with other organisms, e.g. formalin at a concentration of, for example, 0.01% w/w (see col. 7, lines 44-46). In Example 1, McDonald teaches the preparation of the vaccine wherein treated oocysts are re-suspended in water and formalin is added to a concentration of 0.05% and the suspension is stored at 4°C (see col. 8-9). McDonald’s disclosure does not teach the use of any antibiotics and therefore considered to meet the claim limitation of being “free of antibiotics”.
Regarding claims 4 and 12-14 pertaining to the Eimeria protozoans, McDonald teaches live attenuated strains of Eimeria acervulina, maxima, and tenella (see col. 2, lines 47-61).
Regarding claims 5-6 pertaining to the diluent, McDonald teaches the vaccine will comprise a suspension of the oocysts in sterile distilled water (see col. 7, lines 32-33).

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang (US 2010/0015182 A1). 
Lang’s general disclosure relates to a vaccine that provides protection from coccidiosis, and methods of making and using the vaccine alone, or in combination with other protective agents (see abstract & ¶ [0002]). 
Regarding claims 1-2, Lang teaches vaccine compositions comprising any and/or all combinations and quantities of strains of the same species of a genus of Coccidia and attenuated oocysts thereof (see ¶ [0026]-[0029]). Lang teaches “the oocyst suspension in potassium dichromate solution is incubated at 29°C for 48 hours with forced aeration to sporulate the oocysts. After sporulation the dichromate solution is removed by centrifugation and the oocysts are treated with 10% chlorox (sodium hypochlorite solution) for 10 minutes. Treated oocysts are resuspended in water and formalin is added to a concentration of 0.05%. The suspension is stored at 4°C” (see ¶ [0082]). Lang’s disclosure does not teach the use of any antibiotics and therefore considered to meet the claim limitation of being “free of antibiotics”.
Regarding claim 4 pertaining to the Eimeria protozoans, Lang teaches attenuated strains of Eimeria acervulina, maxima, and tenella (see ¶ [0029]).
Regarding claims 5-6 pertaining to the diluent, Lang teaches oocysts are resuspended in water (see ¶ [0082]). 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Conkle (US Patent No. 7,229,615 B2) in view of Begum (Prevalence of Formalin Contamination and its Effect on Organoleptic Characteristics of Giant Fresh Water Prawn in Different Markets of Mymensingh, 2013).
Conkle’s general disclosure relates to methods for the purification, recovery, and sporulation of encysted protozoa for use in the production of vaccines against avian coccidiosis (see abstract & col. 1, lines 17-34).
Regarding base claims 1 and 11, Conkle teaches a method for the sporulation of protozoa oocysts which includes forming an aqueous suspension of the oocysts with water and hydrogen peroxide, wherein the hydrogen peroxide is present in an amount sufficient to eliminate unwanted microbiological growth, and aerating the aqueous suspension to sporulate the oocysts (see col. 2, lines 36-45, & col. 3, lines 16-23). Conkle’s disclosure does not teach the use of any antibiotics and therefore considered to meet the limitation of being “free of antibiotics”. 
Regarding claims 4 and 12-14 pertaining to the Eimeria protozoans, Conkle teaches suitable oocysts are Eimeria maxima, Eimeria mitis, Eimeria tenella, Eimeria acervulina, Eimeria brunetti, Eimeria necatrix, Eimeria praecox, and mixtures thereof (see col. 3, lines 37-39).
Regarding claims 5-6 pertaining to the diluent, Conkle teaches sporulation of oocysts which includes forming an aqueous suspension of the oocysts with water (see col. 3, lines 17-18).
However, Conkle does not teach: wherein said composition comprises formalin at a concentration of 0.006-0.008% (claims 1’s limitation and 2-3); or comprises formalin at a concentration of 0.01-0.025% (claims 11’s limitation and 15-16).
Begum discloses that formalin is characterized as an inexpensive and effective preservative widely used as a disinfectant or antiseptic in many human medicines and also formalin in highly diluted form is used as an aquatic chemo-therapeutant against fish diseases caused by protozoa or fungi (see pages 32-33, adjoining ¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ formalin such as taught by Begum in the composition of Conkle. The ordinary artisan would have been motivated to do so is because Begum teaches that formalin is characterized as an inexpensive and effective preservative widely used as a disinfectant or antiseptic in many human medicines. The primary reference of Conkle desires the suppression of any unwanted microbial growth and a vaccine under sterile conditions (see col. 2, lines 1-14, col. 4, lines 4-13, col. 7, lines 42-46). Thus, the incorporation or substitution of formalin into Conkle’s composition would have been readily apparent to the skilled artisan in the pharmaceutical arts as the functions of formalin are considered to be well-known, routine, and conventionally used as preservative to deter microbial contamination. 
Furthermore, regarding formalin’s concentration values, the MPEP at 2144.05 states:
2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions

II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
The secondary reference of Begum discloses the use of formalin in highly diluted form and at high concentration without any dilution it may be toxic. Therefore, one of ordinary skill in the art would reasonably understood that the adjustments of particular conventional working condition (the concentrations of the compounds) is deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan pursuing a formulation that maintains sterile conditions or inhibition of microbial growth without compromising the integrity of the composition. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentrations, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Conkle in view of Begum as applied to claims 1-6 and 11-16 above, and in further view of Schasteen (US Patent No. 7,846,685 B2).
The combined disclosures of Conkle and Begum, herein referred to as modified-Conkle-Begum, is discussed above as it pertains to a composition comprising sporulated oocysts of protozoa and formalin. 
However, modified-Conkle-Begum does not teach: the composition comprises 0.5x phosphate buffered saline (claim 7); or a buffer selected from phosphate buffers, bicarbonate buffers, citric acid buffers and tris buffers to control the pH (claims 8-10).
Schasteen teaches a composition for the storage of sporulated oocysts comprising an aqueous diluent comprises water and in a further embodiment, the aqueous diluent comprises from 0.5x phosphate buffered saline (PBS) (claim 7) (see col. 6, lines 6-14, & col. 29, line 1). 
Regarding claims 8-9, Schasteen further teaches “a buffering agent may be added to the diluent in which the sporulated oocysts are stored. Buffers are utilized in the storage composition as they prolong viability … many suitable buffers are known in the art including, but not limited to, phosphate buffer, bicarbonate buffer, citric acid and tris buffers” (see col. 28, lines 61-67). 
Regarding claim 10, Schasteen teaches the pH level is preferably maintained from about 7.0 to about 7.7, more preferably from 7.2 to about 7.5, and more preferably still the pH is maintained about 7.4 (see col. 21, lines 9-11).
It would have been obvious to one of ordinary skill in the art to employ a PBS diluent and/or buffers such as taught by Schasteen in the composition of modified-Conkle-Begum. The ordinary artisan would have been motivated to do so is because PBS is a conventional diluent and buffers are utilized in the storage composition to prolong viability and/or control pH levels. The ordinary artisan would have had a reasonable expectation of success because both modified-Conkle-Begum and Schasteen are directed to compositions comprising sporulated oocysts and diluents.
Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Boettner (US 2003/0171307 A1) is directed to pharmaceutical compositions comprising azalide antibiotics and methods for preparing them (see ¶ [0001]). Boettner teaches the composition may comprise formaldehyde (see ¶ [0056], [0103]). Boettner teaches a method for treating a protozoal infection being coccidiosis (see ¶ [0047], [0087]). However, Boettner’s main active agent is an antibiotic and modifying Boettner’s composition would change its principle mode of operation.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653